        Case 2:20-cv-00077-WJ-GBW Document 58 Filed 07/26/21 Page 1 of 1




                            IN THE UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF NEW MEXICO
                                  ______________________________

LADONNA HUNTER‐DELAHO,

                   Plaintiff,

        v.                                                        Civ. No. 20‐77 WJ/GBW

TRIPLE S. TOWER, INC., and
MICRWAVE TRANSMISSION SYSTEMS, INC.,

                   Defendants.

                                       RULE 58 JUDGMENT

        THIS MATTER came before the Court upon Defendants’ Motion for Summary

Judgment, filed March 29, 2021 (Doc. 41). Pursuant to the findings and conclusions set forth in

the Memorandum Opinion and Order which accompanies this Rule 58 Judgment; (Doc. 57);

        IT IS THEREFORE ORDERED and ADJUDGED that Defendants’ Motion for

Summary Judgment (Doc. 41) is hereby GRANTED, thus disposing of this case on its merits and

in its entirety.


                                        _______________________________________
                                        WILLIAM P. JOHNSON
                                        CHIEF UNITED STATES DISTRICT JUDGE
